                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                         8:19-CR-174
                   Plaintiff,

vs.                                              PRELIMINARY ORDER OF
                                                      FORFEITURE
NEREUS SUTKO,

                   Defendant.


      This matter is before the Court on the plaintiff's Motion for Issuance of
Preliminary Order of Forfeiture (filing 44). The information in this case (filing
34) charged the defendant with health care fraud in violation of 18 U.S.C. §
1347. The information contained a forfeiture allegation seeking the forfeiture,
pursuant to 18 U.S.C. § 982(a)(7) and 21 U.S.C. § 853, of a grey 2014 Chevrolet
Corvette Stingray Z51 3L, VIN 1GlYL2D76E5106856, purchased on or about
April 8, 2019, and a money judgment for proceeds traceable to the offense.
Filing 34. The defendant has pled guilty to the information and admitted the
forfeiture allegation. Filing 41; filing 45. The defendant also agreed that a 2006
white/blue Regal 2200 boat, VIN RGMDM131H506, could be seized and
forfeited as substitute property offsetting the money judgment. Filing 41 at 4.
      By virtue of pleading guilty to the charge and admitting the forfeiture
allegation, the defendant has forfeited his interest in the grey 2014 Chevrolet
Corvette Stingray, and the plaintiff should be entitled to possession of the grey
2014 Chevrolet Corvette Stingray pursuant to 18 U.S.C. § 982(a)(7) and 21
U.S.C. § 853. By virtue of the plea agreement, the plaintiff is also entitled to
possession of the Regal 2200 boat pursuant to 21 U.S.C. § 853. Therefore, the
plaintiff's motion for preliminary order of forfeiture will be granted.
IT IS ORDERED:


1.   The plaintiff's Motion for Issuance of Preliminary Order of
     Forfeiture (filing 44) is granted.


2.   Based upon the defendant's guilty plea, admission of the forfeiture
     allegation of the information, and the plea agreement, the plaintiff
     is authorized to seize:


     a.    A grey 2014 Chevrolet Corvette Stingray Z51 3L, VIN
           1GlYL2D76E5106856, purchased on or about April 8, 2019;
           and

     b.    A 2006 white/blue Regal 2200 boat, VIN RGMDM131H506.


3.   The defendant's interest in the grey 2014 Chevrolet Corvette
     Stingray is forfeited to the plaintiff for disposition in accordance
     with law, subject to the provisions of 18 U.S.C. § 982(a)(7) and 21
     U.S.C. § 853.


4.   The property is to be held by the plaintiff in its secure custody and
     control.


5.   Pursuant    to   Supp.    Admiralty   and   Maritime    Claims    R.
     G(4)(a)(iii)(B), the plaintiff shall publish for at least thirty
     consecutive days on an official Internet government forfeiture site
     (www.forfeiture.gov) notice of this order, notice of publication
     evidencing the plaintiff's intent to dispose of the grey 2014
     Chevrolet Corvette Stingray in such manner as the Attorney


                               -2-
     General may direct, and notice that any person, other than the
     defendant, having or claiming a legal interest in the grey 2014
     Chevrolet Corvette Stingray must file a petition with the court
     within thirty days of the final publication of notice or of receipt of
     actual notice, whichever is earlier.


6.   Such published notice shall state that the petition referred to in
     paragraph 5, above, shall be for a hearing to adjudicate the validity
     of the petitioner=s alleged interest in the property, shall be signed
     by the petitioner under penalty of perjury, and shall set forth the
     nature and extent of the petitioner's right, title or interest in the
     property and any additional facts supporting the petitioner=s claim
     and relief sought.


7.   The plaintiff may also, to the extent practicable, provide direct
     written notice to any person known to have alleged an interest in
     the property as a substitute for published notice as to those
     persons so notified.


8.   Upon adjudication of all third-party interests, this Court will enter
     a final order of forfeiture pursuant to 18 U.S.C. § 982(a)(7) and 21
     U.S.C. § 853, in which all interests will be addressed.


Dated this 27th day of December, 2019.

                                     BY THE COURT:


                                     John M. Gerrard
                                     Chief United States District Judge



                               -3-
